PER CURIAM:
Roderick Jerome English appeals the district court’s order accepting the recom*160mendation of the magistrate judge and denying relief on his 42 U.S.C. § 1988 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. English v. Pacote, No. 1:13-cv-02856-JFA (D.S.C. Apr. 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.